Citation Nr: 0805321	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-30 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disability.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or in 
service or has a disease or symptoms of a disease within a 
specified period, (3) there is an indication the current 
disability or symptoms maybe associated with service, and (4) 
there is not sufficient medical evidence to make a decision.  
See 38 U.S.C.A. § 5103A(c)(4).  A November 2006 letter 
authored by Dr. C.M.G. states that the veteran was seen by 
him in November 2006 for painful flat feet, that his old 
medical records were reviewed, that it appeared that the 
condition was present during the veteran's military service, 
and that it was possible that the amount of physical activity 
required during service could have aggravated the foot 
condition.  



Therefore, in order to afford the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  In this regard, a medical opinion in 
conjunction with the review of the entire record and 
examination of the veteran is warranted.  38 C.F.R. 
§ 3.159(c)(4). 

The Board notes that the veteran's service entrance 
examination in November 1976 evaluated the veteran's feet as 
abnormal and noted pes valgus planus.  The veteran's service 
medical records indicate that in September 1977, he injured 
right foot playing football and in May 1978, he complained of 
pain in right foot with no trauma.  In June 1979 he 
complained of pain in both feet between insteps and heels his 
whole life, and a diagnosis of mild pes planus bilaterally 
was rendered.  In July 1979, he complained of bilateral foot 
pain aggravated by standing and walking, and a diagnosis of 
pes planus was rendered.  In December 1979, he complained of 
flat feet.  At separation in December 1979, the veteran's 
feet were evaluated as normal.

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2007).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be requested to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
bilateral foot condition since service.  
After securing any appropriate consent 
from the veteran, VA must obtain any such 
treatment records that have not 
previously been associated with the 
veteran's claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform him of this and request him 
to provide copies of the outstanding 
medical records.

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present bilateral 
flat feet.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

The examiner should render an opinion as 
to whether the veteran's pes planus that 
preexisted military service was 
aggravated by active duty.  If 
aggravation is found, the examiner should 
render an opinion as to whether the 
aggravation constitutes an increase 
beyond the natural progression of the 
condition.  

Note:  Temporary or intermittent flare-
ups of a preexisting injury or disease 
are not sufficient to be considered 
"aggravation in service" unless the 
underlying condition, as contrasted with 
symptoms, has worsened.  Accordingly, "a 
lasting worsening of the condition" -- 
that is, a worsening that existed not 
only at the time of separation but one 
that still exists currently is required. 

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



